Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

STEPHEN MIDDLEBROOKS
CIVIL ACTION NO. 17-0412

Plaintiff,
v.

TEVA PHARMACEUTICALS :
USA, INC.; TEVA PHARMACEUTICAL:
INDUSTRIES LIMITED ;

Defendants.

 

PRETRIAL MEMORANDUM OF PLAINTIFF, STEPHEN MIDDLEBROOKS,
PURSUANT TO LOCAL RULE OF CIVIL PROCEDURE 16.1

Pursuant to L.R.Civ.P.16.1(c), the Court’s August 8, 2018 Scheduling Order, and the
Court’s Policies and Procedures, Plaintiff, Stephen Middlebrooks, by and through his undersigned
counsel, respectfully submits the following pretrial memorandum,

L Brief Statement of the Nature of the Action Pursuant to L.R. 16.1(¢)()

Plaintiff (American national origin) was a fourteen (14) year employee of Defendants
with a long record of excellent performance when he was terminated, at age fifty eight (58), in
February 2016.

In around mid-2015, Plaintiff (and the group that he led) engaged in protected activity by
complaining of discriminatory conduct, including that his Israeli supervisor, Nir Aharoni, was
engaging in inappropriate conduct, such as asking about employees’ dates of birth, and that
Aharoni, the Israeli head of the group, and his Israeli direct reports, were treating American
employees in a hostile manner. Shortly after Defendants’ investigation into those complaints
(which concluded that the Israeli employees engaged in inappropriate conduct, including asking

about employees’ ages), Plaintiff was given a negative performance review and, within just a few
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 2 of 17

days of receiving that review, he was placed on a Performance Improvement Plan (“PIP”) (for
the first time in his career with Defendants). Plaintiff then filed an internal complaint of
discrimination (regarding national origin discrimination and age discrimination) and retaliation.
Shortly thereafter, he filed a Charge of Discrimination with the Equal Employment Opportunity
Commission (“EEOC”).

On February 10, 2016, Defendants told Plaintiff that they were extending his PIP through
the end of the month; it was around that same time that Defendants made the decision to
terminate Plaintiff's employment. Plaintiff was terminated on February 29, 2016; after almost
fifteen (15) years, Plaintiff was given one hour to pack up his things, and escorted out of his
office. He was replaced by a twenty one (21) years younger employee whom he had helped
train.

Defendants’ discriminatory conduct against Plaintiff based on his age and his national
origin, and their retaliatory conduct against him based on his complaints about the same, violates
the Age Discrimination in Employment Act, 29 U.S.C. §621, et seq. “ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000, et seq. (“Title VIP’), and the
Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq. (“PHRA”).

This Court has jurisdiction over Plaintiff's Title VII claims pursuant to 42 U.S.C.
§2000e-5 and 28 U.S.C. §1331; Plaintiff's ADEA claims pursuant to 29 U.S.C. §626(c) and 28
U.S.C. §1331; and, Plaintiffs PHRC claims pursuant to 28 U.S.C. §1367.

Il. Brief Statement of the Facts of the Case Pursuant to L.R. 16.1(¢)(2)

Plaintiff (American, born in July 1957) started working for Defendants in April 2001. He

spent his entire career with Defendants in the Facilities Management function. Up until 2014,

when he started reporting to Nir Aharoni (Israeli, born in May 1970), Plaintiff received
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 3 of 17

consistently good performance reviews and he was never disciplined for any performance-related
issues,

In around late 2013, Defendants globalized the Facilities Management function and
placed Aharoni (working out of Israel) in charge of the same. When Plaintiff and Aharoni toured
Defendants’ sites in the United States together at the commencement of this process, Aharoni
asked Plaintiff his age and how long he planned to work at Defendants, Plaintiff continued in his
position overseeing North American Facilities Management (“NAFM”) working under Aharoni
starting in around January 2014.

In January 2015, Aharoni gave Plaintiff a “Mostly Meets” rating on his 2014
performance review; it was the first time during Plaintiff's employment with Defendants that he
ever got a rating lower than “Meets.” In around March 2015, when equity awards were
distributed to eligible (director-level) employees, Aharoni (who had discretion to award equity)
told Plaintiff that, out of the three (3) employees in his group who were eligible to receive equity,
Plaintiff at age fifty seven (57); Ray Duggan at age fifty seven (57); and, Troy Gaughler (age
forty eight (48), only Gaughler would receive the award. When Duggan (57) asked Aharoni why
he was not awarded equity, Aharoni told him that equity awards were “only for employees that
will be with us for a long time.”!

In around June 2015, Plaintiff and the group of employees that he led, made complaints
regarding the discriminatory conduct in which Aharoni (and certain of his Israeli direct reports)
engaged, This included repeatedly asking Plaintiff and his direct reports their ages and the ages

of their reports; treating American employees less favorably then their counterparts in Israel and

 

' Although Duggan complained about the same to Defendants’ Human Resources, the only response that he
received, a couple weeks later, was that there was nothing that could be done.

3
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 4 of 17

Europe; and, acting in a hostile and condescending manner towards American employees.’
These complaints resulted in Defendants’ Human Resources conducting an internal
investigation. Aharoni, who had never before had to deal with complaints involving his conduct
or his direct reports, was upset with Plaintiff about the complaints and the resulting investigation.
He told Plaintiff that “a good manager would have controlled his people and it never would have
gotten this far.”

The investigation concluded that there were complaints regarding, inter alia, repeated
requests for information regarding age and “perceived discrimination due to ethnic bias,”
“disregard for Laws and statutes after being made aware of the impact,” and, that there was a
“fear of retaliation for sharing.” Aharoni was not disciplined, at all, in connection with the
complaints or the investigation into the same. Neither were his Israeli direct reports who,
according to the investigative report, engaged in inappropriate conduct, including asking
questions about employees’ ages.

Within about one (1) week of Defendants sending Aharoni the (condensed) investigative
report (on October 14, 2015), he gave Plaintiff a negative mid-year performance review.
Plaintiff had sent his self-evaluation for his mid-year review to Aharoni in July; Aharoni did not
respond to the same, or give Plaintiff any documentation regarding any (alleged) performance
deficiencies, until mid-October 2015, On October 29, 2015, Defendants placed Plaintiff on a
Performance Improvement Plan (“PIP”) for the first time in his career with Defendants and
involving a new set of requirements for Plaintiff and his team.*

On November 12, 2015, Plaintiff made an internal complaint regarding Defendants’

 

2 Aharoni also made comments to Plaintiff and other employees that were derogatory towards Americans.

3 Defendants’ standard practice was for managers to give their employees mid-year reviews at mid-year (i.e., June or
July) and to give employees who receive “Mostly Meets” ratings, as Plaintiff did in January 2015, mid-year review.
4 Aharoni testified that he made the decision to place Plaintiff on the PIP around October 15, 2015.

4
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 5 of 17

discriminatory conduct based on age and national origin, and the retaliatory conduct to which he
was being subjected based on his complaints about the same. He filed a Charge of
Discrimination with the Equal Employment Opportunity Commission (“EEOC”) shortly
thereafter. Aharoni was angry at Plaintiff about the EEOC Charge. He told Plaintiff that it was
the first time that anyone had made a complaint like that and that there were weeks that went by
that he was too angry to talk to Plaintiff. Defendants did not investigate either Plaintiff's internal
complaint or his EEOC Charge.

In December 2015, Plaintiff made multiple attempts to connect with Aharoni regarding
his progress on the PIP, and to request written feedback regarding the same. Aharoni not only
did not respond, but cancelled meetings with Plaintiff regarding the PIP. The first time that
Aharoni even drafted written feedback regarding Plaintiff's progress on the PIP was in late
January. The first time that Aharoni shared any written feedback with Plaintiff regarding the PIP
was on February 10, 2016 when Aharoni advised Plaintiff that the PIP was being extended
through the end of February 2016.°

Defendants terminated Plaintiffs employment on February 29, 2016. He was replaced
by a twenty one (21) years younger employee whom he had helped train when he started in
August 2015.

I. Summary of Damages Pursuant to L.R. 16.1(c)(3)

A. Economic Loss Damages

Plaintiff has submitted an unrebutted expert report (attached hereto as Exhibit “A”)
setting forth his economic loss resulting from Defendants’ discriminatory and retaliatory

conduct. In his last full year of employment with Defendants, Plaintiff earned almost $300,000.

 

5 Defendants made the decision to terminate Plaintiffs employment around this time.

5
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 6 of 17

He anticipated working (at Defendants) through age seventy (70). He was unemployed for about
six (6) months after his termination. His expert report (attached) sets forth his estimated back
pay loss ($341,665) and his front pay ($171,493 to $285,062); his total economic loss is
estimated at $513,158 to $626,727.

B. Pain and Suffering Damages

Plaintiff seeks compensation for the emotional distress that he has endured, and continues
to suffer, as a result of Defendants’ discriminatory and retaliatory treatment. This award is
uncapped pursuant to the PHRA. At his deposition, Plaintiff testified that the emotional impact
on him has been “huge.”

C. Punitive Damages

Under Title VII, Plaintiff is entitled to punitive damages (capped at $300,000).

D. Liquidated Damages

Due to the willful nature of Defendants’ conduct, Plaintiff's back pay losses will be
doubled as liquidated damages under the ADEA, giving him $341,665 (as of the time of trial),
pursuant to his estimated back pay set forth in his expert report (attached as Ex. “A”).

E. Attorneys’ Fees and Costs

Plaintiff’s attorneys’ fees and costs currently exceed $250,000. He will
seek all attorneys’ fees and costs subsequent to a verdict in his favor.

IV. Plaintiff’s Fact Witnesses and Brief Statement of the Nature of their Expected
Testimony

A, Plaintiff intends to call the following non-expert witnesses as to liability and
anticipates that they will testify as follows:

Plaintiff, Stephen Middlebrooks
REDACTED

a)

  
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 7 of 17

Plaintiff's testimony will include information regarding the allegations in his complaint,
including his employment and performance history with Defendants; the discriminatory conduct
to which he was subjected based on his national origin; the discriminatory conduct to which he
was subjected based on his age; the retaliatory conduct to which he was subjected based on his
complaints regarding discriminatory conduct.

b) Ellen Cicak
Former Employee of Defendants

  

REDACTED

Ms. Cicak’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiffs supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct,
Defendants’ discriminatory and retaliatory conduct towards Plaintiff.

and, the performance of Plaintiff and their group.

c) Raymond Duggan
Former Employee of Defendants

REDACTED

  

Mr. Duggan’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiff's supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct;
and, the performance of Plaintiff and their group.

d) John Eppley
Former Employee of Defendants

Mr. Eppley’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiffs supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct;
and, the performance of Plaintiff and their group.

e) Kristin Macone
Former Employee of Defendants
PA

Ms. Macone’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiffs supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct;
and, the performance of Plaintiff and their group.
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 8 of 17

f) Troy Gaugler
Former Employee of Defendants

Mr. Gaugler’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiffs supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct,
and, the performance of Plaintiff and their group.

g) Herminia Rodriguez
Former Employee of Defendants

REDACTED

Ms. Rodriguez’s testimony will include Defendants’ Equal Employment Opportunity
policies and procedures; Defendants’ Human Resources process and procedures; Nir Aharoni’s
performance and employment with Defendants; Defendants’ discriminatory and retaliatory
conduct towards Plaintiff.

h) Jennifer Flaisher
Former Employee of Defendants

  

REDACTED

Ms. Flaisher’s testimony will include Defendants’ Equal Employment Opportunity
policies and procedures; Defendants’ Human Resources process and procedures; Nir Aharoni’s
performance and employment with Defendants; Defendants’ discriminatory and retaliatory
conduct towards Plaintiff.

i) Christopher Swartz
Former Employee of Defendants

Mr. Swartz’s testimony will include Defendants’ Equal Employment Opportunity
policies and procedures; Defendants’ Human Resources process and procedures; Nir Aharoni’s
performance and employment with Defendants; Defendants’ discriminatory and retaliatory
conduct towards Plaintiff.

) Gary Best
Consultant for Defendants

REDACTED

Mr. Best’s testimony will include his experience as the external coach whom Defendants
retained to work with Plaintiff; his observations resulting from his work with Plaintiff; and his
conclusions resulting from
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 9 of 17

k) Rhonda Wilton
Former Employee of Defendants
Canada

Ms. Wilton’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiff's supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct;
and, the performance of Plaintiff and their group.

) Scott Hoyt
Former Employee of Defendants
Minnesota

Mr. Hoyt’s testimony will include information regarding the discriminatory conduct
based on age and national origin in which Plaintiff's supervisor, Nir Aharoni (and other
employees), engaged; Defendants’ investigation regarding complaints of discriminatory conduct,
and, the performance of Plaintiff and their group.

B. Plaintiff intends to call the following non-expert witnesses as to damages and

anticipates that they will testify as follows:

Plaintiff, Stephen Middlebrooks
REDACTED

a)

  

Plaintiff's testimony will include the damages to him that have resulted from Defendants’
discriminatory and retaliatory conduct, including her emotional distress.

b) Lilli Middlebrooks

REDACTED

Ms. Middlebrooks is Plaintiff's wife. Her testimony will include information regarding
the emotional and other damages that Plaintiff suffered as a result of Defendants’ discriminatory
and retaliatory conduct.

C, Defendants’ Witnesses: Plaintiff does not yet know which witnesses Defendants
will be calling at trial, but he objects to Defendants’ October 8, 2018 addition to their Initial
Disclosures of Megan Murray, Executive Recruiter at 2Msearch to testify “regarding the
confidential and non-confidential searches conducted by 2Msearch for Plaintiff's replacement.”
Ms. Murray was not deposed during discovery and Defendants did not include her on their
disclosures until October 8, 2018.
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 10 of 17

Vv. Expert Witnesses

a) Andrew C. Verzilli
411 North Broad Street
Lansdale, PA 19446

Mr. Verzilli will testify regarding Plaintiff’s economic loss. His expert disclosures are

attached hereto as Exhibit “A.”
VI. Exhibits

PLAINTIFF’S TRIAL EXHIBIT LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

EX. NO. DATE DESCRIPTION BATES

TR. EX. P-1 01/01/11 Coaching, Counseling and Corrective Action Policy TEVA SM 218-
220

TR. EX, P-2 07/28/14 | E-mails between Mini Rodriguez and Ilanit Shtrouchler re | TEVA SM 1093-
“FM NA — HR topics” 1099

TR. EX. P-3 08/20/14 E-mails between Mini Rodriguez and SM re “Your TEVA SM 1100-
Development Plan” 1102

TR. EX, P-4 Undated Leadership & Development: Executive Coaching Form TEVA SM 350-
for SM 351

TR. EX. P-5 11/07/14 Letter to SM promoting him to Sr. Director, Facility TEVA SM 658-
Management with a salary of $188,195.70 659

TR. EX. P-6 12/31/14 2014 Performance Management Full Report for SM TEVA SM 667-
(overall evaluation: mostly meets) 680

TR. EX, P-7 02/02/15 | E-mails between Mini Rodriguez and Shannon Phillips re | TEVA SM 1144-
Additional Information Regarding Steve Middlebrooks 1149

TR. EX, P-8 05/14/15 E-mails between Mini Rodriguez, Gary Best and SM re TEVA SM 346-
Steve’s coaching program 348

TR. EX. P-9 05/14/15 E-mail from SM to Nir re “My coach- Gary Best” TEVA SM 1298

TR. EX. P-10 | Mid 2015 Steve Middlebrooks Mid-year Evaluation TEVA SM 1970-
1978

TR. EX. P-11 06/09/15 E-mail from SM re Agenda for our staff meeting TEVA SM 371-
384

TR. EX. P-12 06/11/15 | E-mails between Mini Rodriguez and Shannon Phillips re | TEVA SM 1312-
“following up-Steve Middlebrooks” 1314

 

TR. EX. P-13 06/16/15 E-mail from Mini Rodriguez to Nir “we owe Steve and
his coach Gary Best a response.”

TEVA SM 1316

 

 

 

 

 

 

 

TR. EX. P-14 07/23/15 E-mail from SM to Nir attaching Mid Year Review TEVA SM 173-
180

TR. EX, P-15 07/31/15 | E-mails between Mini Rodriguez and Shannon Phillips re | TEVA SM 1393-
“Nir’s lack of partnership in the process” 1396

TR. EX. P-16 08/03/15 Investigative Report TEVA SM 245-
276

 

10

 
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 11 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TR. EX. P-17 08/11/15 E-mails between Mini Rodriguez, Tom McDonough and | TEVA SM 1397-
Pamela Daknis re Hostile Workplace Information 1402
TR. EX. P-18 08/11/15 E-mails between Jennifer Flaisher, Mini Rodriguez and TEVA SM 1404-
Ilanit Shtrouchler re Hostile Workplace Information 1408
TR. EX. P-19 08/13/15 E-mail to Nir re “Hostile Workplace Information” TEVA SM 1409-
1412
TR. EX. P-20 09/08/15 E-mails between Jennifer Flaisher and Mini Rodriguez re | TEVA SM 2489-
““GFM Interview Questions” 2490
TR. EX. P-21 09/25/15 | E-mail from Mini Rodriguez to Jennifer Flaisher re““GFM | TEVA SM 2494
Investigation Update with Nir”
TR. EX, P-22 09/30/15 E-mail from Mini Rodriguez to Nanit Shtouchler re TEVA SM 2497-
“Urgent: GFM issues” 2498
TR. EX, P-23 10/05/15 E-mails between Jennifer Flaisher, Mini Rodriguez and TEVA 354-355
Ilanit Shtrouchler re “FYI- conversation with Nir”
TR. EX. P-24 10/14/15 E-mail to Nir re “GFM Investigation Summary” TEVA SM 1487;
687-693
TR. EX. P-25 10/15/15 Handwritten Notes re Final Investigation Summary TEVA SM 385-
387
TR. EX. P-26 10/16/15 Handwritten Notes re GFM Investigation Debrief TEVA SM 388-
390
TR. EX. P-27 10/16/15 E-mail from Jennifer Flaisher to Chris Swartz re Final TEVA SM 1489-
Reports 1493
TR. EX. P-28 10/16/15 E-mails between Mini Rodriguez and Jennifer Flaisher re | TEVA SM 1511-
GFM Investigation call/ Steve PIP update 1516
TR. EX. P-29 10/17/15 E-mail from Mini Rodriguez to [anit Shtrouchler re TEVA SM 1517-
“Updated Comms/GFM” 1519
TR. EX. P-30 10/19/15 E-mail from Mini Rodriguez to Nir attaching “Talking TEVA SM 324-
Points” 326
TR. EX. P-31 10/28/15 Handwritten Notes re Nir meeting in Canada TEVA SM 391-
392
TR. EX. P-32 10/29/15 Handwritten Notes re Steve PIP TEVA SM 393-
394
TR. EX, P-33 10/29/15 Performance Improvement Plan for SM TEVA SM 703-
705
TR. EX. P-34 11/02/15 | E-mails between Jennifer Flaisher and Mini Rodriguez re | TEVA SM 1630-
Update on Steve PIP 1637
TR. EX, P-35 11/13/15 E-mails between Lesley Billow and Jennifer Flaisher re TEVA SM 1648-
“Formal response to the PIP document dated 10/29/2015” 1650
TR. EX. P-36 11/25/15 EEOC Charge TEVA SM 587-
591
TR. EX. P-37 11/26/15 E-mail from SM to Nir, Flaisher and Rodriguez attaching | TEVA SM 1725-
courtesy copy of EEOC charge 1726
TR. EX. P-38 12/01/15 | E-mails between Jennifer Flaisher and Christopher Swartz | TEVA SM 1738-
re “follow up on Steve & GFM” 1740
TR. EX. P-39 12/03/15 E-mail from Flaisher to Ilanit re “Charge of TEVA SM 1757-
Discrimination - URGEN CALLL 1761

 

 

 

 

11

 
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 12 of 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TR. EX. P-40 12/03/15 E-mail from Jennifer Flaisher to Nir Aharoni re “Quick TEVA SM 395-
Update” 396
TR. EX. P-41 12/13/15 E-mail from SM to Nir attaching third PIP scorecard TEVA SM 1795-
summary report 1800
TR. EX, P-42 12/15/15 E-mail from SM to Nir re “PIP Review Meeting” TEVA SM 1804-
1805
TR. EX. P-43 12/16/15 E-mail from SM to Nir requesting written feedback TEVA SM 1811-
1814
TR. EX, P-44 01/14/16 E-mail from Jennifer Flaisher re Alternative Roles for S. TEVA SM 397-
Middlebrooks Outside of GFM 401
TR. EX. P-45 01/23/16 E-mail from Nir attaching Steve Middlebrooks PIP TEVA SM 1845-
| Summary V1 1850
TR. EX. P-46 02/10/16 Steve Middlebrooks PIP summary TEVA SM 713-
718
TR. EX. P-47 02/11/16 E-mail from Nir re “Global Mindset Workshop” TEVA SM 334-
335
TR. EX. P-48 02/16/16 E-mail from Ilanit Shtrouchler “we plan to separate from TEVA SM 418-
Steve by the end of Feb” 419
TR. EX. P-49 02/20/16 E-mails between Nir and Christopher Swartz attaching TEVA SM 1875-
PIP Summary for SM 1877
TR. EX. P-50 02/20/16 | E-mail from Chris Swartz forwarding PIP update to Larry | TEVA SM 420-
Rappoport and Thomas McDonough 422
TR. EX. P-51 02/22/16 E-mails between Nir and Chris Swartz re Steve PIP TEVA SM 1878-
summary 1879
TR. EX. P-52 02/25/16 E-mail from Christopher Swartz to Nir and Ilanit TEVA SM 1882-
attaching revised communication plan 1890
TR. EX, P-53 02/29/16 E-mails re “Stephen Middlebrooks” TEVA SM 1895-
1900
TR. EX. P-54 02/29/16 E-mails between Jennifer Flaisher and Mark Sabag re TEVA SM 1901-
“Stephen Middlebrooks”’ 1906
TR. EX. P-55 03/03/16 | E-mails between Jennifer Flaisher and Christopher Swartz | TEVA SM 1922-
re “Communication plan for Steve” 1933
TR. EX. P-56 06/01/16 | E-mail from Drew Lewis to Riki Mozes and Chris Swartz | TEVA SM 557-
enc Senior Director search summary recap 572
TR. EX. P-57 11/10/17 Defts’ First Amended Answers to Pltf’s ROGs — set 1 Not Bates
TR. EX. P-58 Undated GFM Org Chart TEVA SM 406
TR. EX, P-59 FM NA Organization Structure Org Chart TEVA SM 2380
TR. EX. P-60 FM NA Organization Structure Org Chart TEVA SM 1932
TR. EX, P-61 GFM Organizational Structure Chart TEVA SM 1933
TR. EX. P-62 Undated Memo from Gary Best to SM, Mini Rodriguez and TEVA SM 343-
Shannon Phillips re Final Report, Coaching Program for 345

 

 

Steve Middlebrooks

 

 

12

 
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 13 of 17

 

 

 

 

TR. EX. P-63 09/08/16 Respondents’ Position Statement TEVA SM 629-
656

TR. EX. P-64 02/12/18 Teva 2017 10-k annual report Not Bates

TR. EX. P-65 Various Demonstrative Exhibits

 

 

 

 

Plaintiff reserves the right to enlarge any of the exhibits listed above and to use/enlarge any exhibit
listed by Defendants in this litigation. Plaintiff also reserves the right to use at trial any portion of
any deposition taken in this matter.

VII. Objections to Defendant’s Exhibits

Plaintiff is currently reviewing Defendants’ list of trial exhibits, and reserves the nght to
object to the admissibility of any of Defendants’ exhibits, including on the basis of authenticity.
He is not yet able to determine the same, as he does not know which witnesses Defendants will be
calling at trial(and ‘Plaintiff is currently reviewing Defendants’ Trial Exhibit List. As he does
not yet know which witnesses Defendants will be calling at trial, he is not yet able to determine
whether he is contesting the authenticity and admissibility of the exhibits.

IX. Stipulations of Counsel®

1. Plaintiff was fifty eight (58) years old at the time of his termination.

2. Plaintiffs national origin is American.

3. In his capacity as Senior Director of North American Facilities Management, Plaintiff
oversaw a staff of about seventy (70) employees, and he managed functions that included, but
were not limited to, security services; engineering services; energy management; maintenance;
vendor management; metrology; and, space planning and management.

4. As Senior Director of North American Facilities Management, Plaintiff reported
directly to Nir Aharoni (Israeli), the Global Senior Director of Facilities for Teva
Pharmaceuticals Industries, LTD. Aharoni was based in Israel at Teva Pharmaceuticals

Industries, Ltd.’s global headquarters.

5. Nir Aharoni was born in May 1970.

 

6 These stipulations are Defendants’ admissions in their Answer to Plaintiff's Second Amended Complaint.

13

 
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 14 of 17

6. Members of Aharoni’s team asked about the ages of employees.

7, Plaintiff raised that certain team members had been asked about certain employees’
ages and that this might not be appropriate to ask in the United States.

8. Plaintiff complained to Defendants’ Human Resources that Aharoni’s team members
were requesting information regarding the ages of his direct reports, and that they stated that they
make employment decisions based on age. Human Resources told Plaintiff that they would
speak with Aharoni and his team regarding the same.

9. In or about January 2015, Plaintiff received his annual performance review rating, on
which he received an overall rating of “2,” which was “mostly meets” expectations. This was
the first performance review that Plaintiff received under Aharoni’s supervision and the first time
that he received a rating below that of “meets expectations.”

10. Plaintiff was told that the investigation conducted by Human Resources resulted in a
finding that there was no discriminatory bias, but “cultural and sensitivity training,” counseling

for certain of Aharoni’s Israeli team members, and follow-up by Human Resources, was
recommended.

11. Plaintiff was placed on a Performance Improvement Plan (“PIP”) on October 29,
2015. It was the first time that he was placed on a PIP.

12. Plaintiff complained that the PIP was unjustified, as he had met his objectives from
that year, and that Defendants had placed him on the PIP because of his age, his national origin,
and his complaints of discrimination.

13. Plaintiff filed a Charge of Discrimination with the EEOC on November 25, 2015.

14, Plaintiff sent a copy of his EEOC Charge to Teva Pharmaceuticals USA, Inc. and
Aharoni.

15. On or about January 4, 2016, Plaintiff met with Jennifer Flaisher, Vice President,
Human Resources, regarding his complaints.

16. On or about January 15, 2016, Aharoni told Plaintiff that his PIP would be extended
through the end of February 2016.

17. Defendants terminated Plaintiffs employment on February 29, 2016. Aharoni told
Plaintiff that the reason for the same was his performance.

IX. Designation of Deposition Testimony
At this time, Plaintiff is not yet aware of which witnesses Defendants are producing at trial

and, as such, is unable to determine which depositions will be read at trial. He believes that

14
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 15 of 17

portions of the depositions of Nir Aharoni; Ilanit Shtrouchler; and, Leander Jones will need to be
read at trial’, Plaintiff reserves the right to introduce as part of his case-in-chief deposition
testimony from any witness in this matter, pursuant to the Federal Rules of Civil Procedure.
X. Days of Trial Pursuant to L.R. 16.1(c)(6)

Plaintiff estimates that the number of days required for trial is four (4) days.
XI. Special Comments Pursuant to L.R. 16.1(c)(7)

None at this time. Plaintiff will assess any Motions in Limine filed by Defendants (due on
October 17th) to determine whether, in those filings, there are any significant legal issues raised

that should be addressed.

Respectfully submitted,
CONSOLE MATTIACCI LAW

Dated: October 9, 2018 BY: /s/Caren N. Gurmankin
Laura C. Mattiacci, Esquire
Caren N. Gurmankin, Esquire
1525 Locust Street, 9" Floor
Philadelphia, PA 19102
215-545-7676

 

7 Aharoni and Shtrouchler are the former employees of Defendants in Israel who are the subject of the Court’s
September 27, 2018 Order; their depositions have not yet been noticed/scheduled. Jones is an employee of
Defendants who was deposed in this matter and who resides outside of the parties’ subpoena power.

15
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 16 of 17

Exhibit “A”
Case 2:17-cv-00412-MAK Document 71 Filed 10/09/18 Page 17 of 17

REDACTED

(Based on the inclusion of confidential
information. Plaintiff will submit the
unredacted report to the Court).
